Filing Case 9:20-cv-81725-DMM Document 1-1 Entered on FLSD Docket 09/23/2020 Page 1 of 4
       # 112318871  E-Filed 08/25/2020 10:19:17 AM


                                                          IN THE CIRCUIT COURT OF THE
                                                          FIFTEENTH JUDICAL CIRCUIT, IN
                                                          AND FOR PALM BEACH COUNTY,
                                                          FLORIDA

         DELORES MCDONALD,                                CASE NO.:

               Plaintiff,

         vs.

         WAL-MART STORES EAST LP,

               Defendant(s).
          _______________________________/


                                                COMPLAINT

               Plaintiff, DELORES MCDONALD, by and through undersigned counsel, sues Defendant,

        WAL-MART STORES EAST LP (hereinafter “WALMART”), a Florida limited liability

        company, and alleges as follows:

                              ALLEGATIONS COMMON TO ALL COUNTS

               1.      This is an action for damages in excess of Thirty Thousand Dollars ($30,000).

               2.      That at all times material hereto, Plaintiff, DELORES MCDONALD, was a

        resident of Palm Beach County, Florida and is otherwise sui juris.

               3.      That at all times material hereto, Defendant, WAL-MART STORES EAST LP, was

        and is a Florida limited liability company doing business in Palm Beach County, Florida, and

        owned, operated, managed, maintained and controlled a business WAL -MART STORES EAST

        LP #5301 located at the 4375 Belvedere Road, West Palm Beach, Florida 33406. (hereinafter

        referred to as the “PREMISES”)

               4.      That on October 3, 2019, Plaintiff, DELORES MCDONALD, was a business

        invitee at the PREMISES.


                                                    Page 1 of 4
Case 9:20-cv-81725-DMM Document 1-1 Entered on FLSD Docket 09/23/2020 Page 2 of 4




         5.       On or about October 3, 2019, while lawfully on the PREMISES, Plaintiff,

  DELORES MCDONALD, encountered the dangerous and hazardous condition of a foreign

  substance on the floor which caused Plaintiff to fall violently to the floor.

         6.       Defendant had actual knowledge of the dangerous condition; or if Defendant

  lacked such actual knowledge, this dangerous condition existed for such a length of time that, in

  the exercise of ordinary care, the Defendant, WAL-MART STORES EAST LP, should have

  known of the condition; or in the alternative, the condition occurred with regularity and was

  therefore foreseeable.

         7.       Venue is proper as the cause of action accrued in Palm Beach County, Florida.



                                    COUNT I
                   NEGLIGENCE AGAINST WAL-MART STORES EAST LP

         Plaintiff, DELORES MCDONALD, re-avers and re-alleges every allegation contained in

  the General Allegations paragraphs one (1) through seven (7) of this Complaint and further alleges:

         8.       On October 3, 2019, and at all times material hereto, the Defendant, WALMART,

  owed a duty to the Plaintiff to keep the PREMISES in a reasonably safe condition and owed a duty

  to warn the Plaintiff and others of the existence of dangers and hazards it knew or should have

  known existed on the PREMISES.

         9.       Said duty was breached by Defendant, WALMART, their servants and/or

  employees by:

                  a)       Creating the dangerous condition on the premises;

                  b)       Failing to correct the dangerous condition on the premises;




                                                Page 2 of 4
Case 9:20-cv-81725-DMM Document 1-1 Entered on FLSD Docket 09/23/2020 Page 3 of 4




                 c)      Failing to adequately conduct inspections to ensure that a dangerous,

                         hazardous and unsafe condition did not exist;

                 d)      Failing to inspect the premises to determine that it was free from hazardous

                         and/or otherwise dangerous conditions;

                 e)      Failing to warn of the dangerous conditions on the premises;

                 f)      Letting the dangerous condition exist on the premises for such a length of

                         time that the Defendant knew or through the exercise of reasonable care

                         should have known of its existence; and

                 g)      Failing to periodically and properly check the floor so as to clean and

                         remove the foreign substance;

                 f)      Otherwise negligently failing to prevent the incident.

         10.     The above described accident is one that would not, in the ordinary course of

  events, or have occurred without negligence on the part of the one in control of the PREMISES,

  i.e., Defendant, WALMART

         11.     As a direct and proximate result of the negligence of Defendant, WALMART,

  Plaintiff, DELORES MCDONALD suffered bodily injury and resulting pain and suffering,

  disability, disfigurement, scarring, mental anguish, loss of capacity for the enjoyment of life,

  expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability

  to earn money, and aggravation of previously existing conditions. These losses are permanent or

  continuing in nature and Plaintiff will suffer such losses in the future.




                                                Page 3 of 4
Case 9:20-cv-81725-DMM Document 1-1 Entered on FLSD Docket 09/23/2020 Page 4 of 4




          WHEREFORE Plaintiff, DELORES MCDONALD, demands judgment for monetary

  damages against Defendant, WAL-MART STORES EAST LP, together with costs, interest and

  for such other and further relief as this Court may deem just and proper and further demands trial

  by jury as to all issues so triable as a matter of right.

                                         DEMAND FOR JURY TRIAL

          Plaintiff, DELORES MCDONALD, hereby demands trial by jury on all issues so triable.

          DATED this 25 day of August, 2020.


                                                   THE SCHILLER KESSLER GROUP, PLC
                                                   Attorneys for Plaintiff
                                                   7501 W. Oakland Park Boulevard
                                                   Ft. Lauderdale, FL 33319
                                                   Telephone: (954) 933-3000
                                                   Facsimile: (954) 358-1591
                                                   Email: efile@injuredinflorida.com

                                                   By:           /s/Sara B. Schafer
                                                              Sara B. Schafer, Esq.
                                                              Florida Bar No.: 84455




                                                  Page 4 of 4
